                                                                   FilED
                                                               IN CLrn:< S OFFICE
                                                           us DISTRICT courn E.D N y
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                             ·'·     P.'.:C ? 0 2019
 ---------------------------------------------------------------------X
 ANNA SOLOVYOVA '                                         ~
                                                                                    *
                                                             · ·· -· :/ , ,., .- -- ~,-
                                                          .__,,,_.,_, .~ ,\L:f°l l'vC


                                                 Plaintiff,

                                    -against-                                 MEMORANDUM AND
                                                                              ORDER
 UNITED COLLECTION BUREAU, INC.,                                              l 9-cv-2995 (RJD) (ST)

                                                 Defendant.

 ---------------------------------------------------------------------X


        Plaintiff Anna Solovyova alleges that Defendant United Collection Bureau, Inc. sent her

a "false, deceptive, or misleading representation" in violation of the Fair Debt Collection

Practices Act, codified at 15 U.S.C. § 1692e and 1592e(10) (" FDCPA"). Defendant moves to

dismiss under FED. R. Civ. P. 12(b)(6) fo r fai lure to state a claim. For the reasons set forth below,

Defendant's motion is GRANTED.

                                                BACKGROUND

        Plaintiff received a letter from Defendant dated June I, 2018 (" Collection Letter"). The

Collection Letter opens with the text, "Dear ANNA SOLOYYOY A: Great News!!! United

Collection Bureau, Inc. acting on behalf of DEPARTMENT STORES NATIONAL BANK

(DSNB), is willing to reduce your balance by offering you the fo llowing settlement offers:."

Immediately after the colon, there is the title "REPAYMENT PLAN OPTIONS," followed by

a text box . In the text box, the letter states,

                 Option #1      A lump sum payment of $3 ,20 1.32 to settle the
                 account, due by 06-22-2018.
                 (Refer to plan 4809497)                       (A 18% savings)
                 Option #2      A settlement of $3,318.44 in six payments, the first
                 payment of $553.09 due by the 22nd of this month and five
                 additional payments of $553.07 due by the 22nd of each month.
                 (Refer to plan 4809498)                           (A 15% savings)


                 Upon the timely receipt of the entire agreed upon settlement amount
                 and clearance of funds this account will be settled and United
                 Collection Bureau, Inc. will report the settlement to your creditor.
                 We are not obligated to renew these offers. 1

The Collection Letter then states that payment may be made via telephone, Defendant's website,

or mail.

                                                 ANALYSIS

         "To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face." Aschroft v. Igbal, 556 U.S.

662, 678 (2009); Cohen v. Rosicki, Rosicki & Associates, P.C., 897 F.3d 75, 80 (2d Cir. 201~).

The relevant section of the FDCPA states,

                 A debt collector may not use any false, deceptive, or misleading
                 representation or means in connection with the collection of any
                 debt. Without limiting the general application of the foregoing, the
                 following conduct is a violation of this section: ... ( 10) The use of
                 any false representation or deceptive means to collect or attempt to
                 collect any debt or to obtain information concerning a consumer.

15 U.S.C. § 1692e(l0). "Whether a communication is 'false, deceptive or misleading' under

§ 1692e is determined from the perspective of the objective least sophisticated consumer. Under

this standard, collection notices can be deceptive if they are open to more than one reasonable

interpretation, at least one of which is inaccurate." Cohen, 897 F.3d at 85 (internal citations

omitted). The least sophisticated consumer standard "encompasses a materiality requirement;

that is, statements must be materially false or misleading to be actionable under the FDCPA." Id.


1
 The Court presents the text appearing in the Repayment Plan Options text box using fonnatting and spacing that
reproduces that used in the Collection Letter as accurately as possible.                          ·


                                                        2
       The only allegedly offensive text Plaintiff identifies in the Collection Letter is, "due by

06-22-2018." Plaintiff claims that "due by 06-22-2018" is "open to more than one reasonable

interpretation, at least one of which is inaccµrate." Specifically, Plaintiff argues that the least

sophisticated consumer can interpret "due by 06-22-2018" to mean that payment must be mailed

by the "due by" date or to mean that payment must be received by the "due by" date.

       The Court disagrees. "It is assumed that even the least sophisticated consumer will read a

debt collection letter in its entirety." See Weber v. Computer Credit, Inc., 259 F.R.D. 33, 38

(E.D.N.Y. 2009). Read in its entirety-indeed, read only a few lines further-the text of the

Collection Letter resolves any ambiguity that might exist in "due by 06-22-2018." After stating

that "payment" is "due by 06-22-2018," the Collection Letter states, "Upon the timely receipt of

the entire agreed upon settlement amount and clearance of funds this account will be settled and

United Collection Bureau, Inc. will report the settlement to your creditor." With this language,

the Collection Letter explains that the timeliness of the payment is measured from the date of the

Defendant's "receipt" of the settlement amount, not from the date of Plaintiffs mailing of the

settlement amount. Having read the Collection Letter in its entirety, the least sophisticated

consumer is left with just one reasonable interpretation: to be timely, payment of the settlement

amount must be received by June 22, 2018.

       There being no other allegation that the Collection Letter contains "false, deceptive, or

misleading representation[s]," the complaint is dismissed for failure to state a claim.

SO ORDERED.


                                                                          s/RJD

Dated: December_/...$ 2019
Brooklyn, NY




                                                  3
